Title: From Benjamin Franklin to Arthur Lee, 3 April 1778
From: Franklin, Benjamin
To: Lee, Arthur


Sir
Passy, April 3: 1778
It is true I have omitted answering some of your Letters. I do not like to answer angry Letters. I hate Disputes. I am old, cannot have long to live, have much to do and no time for Altercation. If I have often receiv’d and borne your Magisterial Snubbings and Rebukes without Reply, ascribe it to the right Causes, my Concern for the Honour and Success of our Mission, which would be hurt by our Quarrelling, my Love of Peace, my Respect for your good Qualities, and my Pity of your Sick Mind, which is forever Tormenting itself, with its Jealousies, Suspicions and Fancies that others mean you ill, wrong you, or fail in Respect for you. If you do not cure your self of this Temper it will end in Insanity, of which it is the Symptomatick Forerunner, as I have seen in several Instances. God preserve you from so terrible an Evil: and for his sake pray suffer me to live in quiet. I have the honour to be very respectfully, Sir, Your most humble Servant
Hon. A. Lee Esq.
 
Notation: BF. to Arthur Lee Ap. 3. 1778.
